Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 1 of 14 PageID #: 10




                                                     3:21-CR-30002-001
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 2 of 14 PageID #: 11
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 3 of 14 PageID #: 12
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 4 of 14 PageID #: 13
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 5 of 14 PageID #: 14
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 6 of 14 PageID #: 15
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 7 of 14 PageID #: 16
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 8 of 14 PageID #: 17
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 9 of 14 PageID #: 18
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 10 of 14 PageID #: 19
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 11 of 14 PageID #: 20
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 12 of 14 PageID #: 21
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 13 of 14 PageID #: 22
Case 3:21-cr-30002-PKH Document 7   Filed 03/17/21 Page 14 of 14 PageID #: 23
